Citation Nr: 1206607	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to May 1993 and from March 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a September 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's low back disorder is related to her military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in her favor, the Veteran has a low back disorder which is related to her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for a low back disorder, asserting that the current state of her low back is due to her time in service.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for a low back disorder in December 2007, at which time she stated that her back pain began during her most recent term of service and had worsened since that time.  In an April 2008 rating decision the RO denied entitlement to service connection, finding that the Veteran's service treatment records were negative for findings associated with a low back disorder and that there was no evidence that any such disorder had manifested itself to a compensable degree within any applicable presumptive period.  In May 2008 the Veteran submitted a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) in March 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in April 2009.

The Veteran's primary contention appears to be that the weight of the gear she carried during active service is responsible for her current low back disorder.  The relevant evidence of record includes service treatment records, post-service private treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran.  

First, the Board notes that the Veteran does not contend, and the record do not indicate, that the Veteran ever suffered an injury to her low back in service or was ever treated for any low back disorder manifestations in service.  Records from the Veteran's first period of service include reports of isolated low back pain on several occasions, including impressions of lumbar strain.  Records from the Veteran's second period of service are entirely negative for any findings associated with the low back, including the Veteran's post-deployment health assessment from January 2004.  

Post-service private treatment records from August 2004 are the first evidence that the Veteran reported experiencing back pain.  Subsequent private treatment records show continued treatment for back pain, including records from throughout 2005 and a July 2010 note indicating diagnoses of chronic lower back pain, lumbar radiculopathy, bulging disc disease and degenerative disc disease.  VA treatment records show treatment for back pain starting in 2007.  

In November 2010 the Veteran was afforded a VA examination in support of her claim.  In her examination report the examiner noted that service treatment records from the Veteran's most recent period of service were possibly incomplete.  She discussed a post-deployment health assessment from January 2004, wherein the Veteran denied developing back pain or muscle aches are any time during her deployment.  After conducting a physical examination and diagnosing the Veteran with lumbar disc disease and degenerative joint disease, the examiner opined that it was less likely than not that the Veteran's low back disorder was caused by service.  In so finding, the examiner cited the negative report in the Veteran's post-deployment health assessment and stated only that she was unable to make a direct connection.  In a December 2010 addendum the examiner noted that there was no documentation of low back pain within 12 months of the Veteran's release from active service.  

During a September 2011 hearing before a Veterans Law Judge the Veteran largely reiterated her previous assertions.  She reported that she did not experience any problems with her back during her first period of service, but started experiencing problems with back in after being reactivated in March 2003.  She reported that she had to do extended marches with a heavy pack and self-medicated with over-the-counter medication throughout that period of service.  She reported going to see a physician for her back pain in 2004 and that she has experienced continued back pain since that time.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a low back disorder that is related to her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  Despite the presence of some negative evidence in the claims file the Board finds that this standard has been met.  In this context, the Board notes that the Veteran is competent to report that she experienced back pain in service and that her back pain has continued since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to the continuity of her back pain since her time in service are both credible and highly probative.

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for a low back disorder is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


